Matter of Petrosino v Petrosino (2021 NY Slip Op 01779)





Matter of Petrosino v Petrosino


2021 NY Slip Op 01779


Decided on March 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
PAUL WOOTEN, JJ.


2019-14223
 (Index No. F-07501-14/18C)

[*1]In the Matter of Robert Petrosino, appellant,
vHeidi Petrosino, respondent.


Robert Petrosino, Katonah, NY, appellant pro se.
Wexler Law Group PLLC, Mamaroneck, NY (Arlene Gold Wexler of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Nilda Morales Horowitz, J.), entered November 14, 2019. The order denied the father's objections to an order of the same court (Rosa Cabanillas-Thompson, S.M.) dated July 5, 2019, which, after a hearing, inter alia, directed the father to pay child support in the sum of $4,841 per month.
ORDERED that the appeal from the order entered November 14, 2019, is dismissed, without costs or disbursements.
An appellant is obligated to assemble a proper record on appeal, which must include any relevant transcripts of proceedings before the hearing court or trial court (see CPLR 5525; Matter of Leacock v Muhammad, 165 AD3d 942, 942; Matter of Butti v Butti, 92 AD3d 781, 782; Matter of Howard v Springer, 41 AD3d 848, 848). Here, the appellant's failure to provide this Court with the transcripts of the Family Court hearing renders the record on appeal inadequate to enable this Court to reach an informed determination on the merits. Accordingly, the appeal must be dismissed (see Matter of Leacock v Muhammad, 165 AD3d at 942; Matter of Butti v Butti, 92 AD3d at 782; Matter of Howard v Springer, 41 AD3d at 848).
CHAMBERS, J.P., AUSTIN, MILLER and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court